COBB, Judge.
The trial court, relying on our opinion in Babb v. Edwards, 400 So.2d 1239 (Fla. 5th DCA 1981), denied the motion of the public defender to withdraw based upon a representation of conflict. Our decision subsequently was quashed in Babb v. Edwards, 412 So.2d 859 (Fla.1982). Given a conflict, we find that the denial of the motion to withdraw constitutes reversible error based upon the language of the United States Supreme Court in Holloway v. Arkansas, 435 U.S. 475, 98 S.Ct. 1173, 55 L.Ed.2d 426 (1978). See Foster v. State, 387 So.2d 344 (Fla.1980); Jones v. State, 423 So.2d 515 (Fla. 5th DCA 1982).
REVERSED and REMANDED FOR NEW TRIAL.
DAUKSCH and COWART, JJ., concur.